—Judgment, Supreme Court, New York County (Burton Sherman, J.), entered July 6, 1992, after a nonjury trial, inter alia awarding damages of $95,000 in favor of defendant Rent-All Uniforms and against defendant Budge-wood Laundry Services, Inc., with interest at the rate of 9% and dismissing defendant Budgewood’s counterclaims and cross-claims, unanimously modified, on the law, to award interest at the rate of 10%, and otherwise affirmed, with costs.
We agree with the trial court that Budgewood did not show that it sustained any damages as a result of Rent-All’s failure to include a restrictive covenant in the deed to the factory it sold to a third party, and that such failure, although a breach of Budgewood’s contract with Rent-All, was not such as to entitle Budgewood to rescission thereof or disentitle Rent-All to the payments due thereunder (see, Donovan v Aeolian Co., 270 NY 267; cf., Clarke Contr. Co. v City of New York, 229 NY 413, 420). Such a finding is not inconsistent with the earlier finding of another Justice that Rent-All’s breach of contract "was not trivial or technical”. We also agree with the trial court that there was no evidence that Budgewood was fraudulently induced to enter into the contract with Rent-All. Since the promissory note Budgewood gave Rent-All provides for interest at the rate of 10%, not 9%, interest on the award of damages attributable to the note should have been at the rate of 10% (see, Citibank v Liebowitz, 110 AD2d 615).
We have considered all other claims and find them to be without merit. Concur — Carro, J. P., Rosenberger, Wallach, Kupferman and Williams, JJ.